UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934. For the quarterly period ended March 31, 2010 rTransition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State of or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 3845 Beck Blvd., Suite 805 Naples, Florida34114 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant : (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNO r Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESrNO r Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESrNO þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer r Accelerated filerr Non-accelerated filerr (Do not check if a smaller reporting company) Smaller reporting company þ State the number of shares outstanding of each of the issuer's classes of Common equity, as of the latest practicable date:196,985,103 Common Shares outstanding at May 11, 2010. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 34 Item 4T. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Reserved by SEC 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Table of Contents ITEM1 - CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Loan receivable, net Inventory Other current assets Total current assets Property and equipment, net $ $ LIABILITIES ANDSTOCKHOLDERS' DEFICIENCY Current liabilities Accounts payable and accrued liabilities $ $ Accrued liabilities - related parties Accrued interest, net Accrued interest - related parties, net Notes payable,net of discount Notes payable - related parties Warrant liability Options liability Conversion option liability 2,170,984 Total current liabilities Note payable - long term portion Total liabilities Stockholder's deficiency Common stock, $0.0001 par value; 500,000,000 shares authorized; 210,985,103 shares issued and 196,985,103 shares outstanding at March31, 2010; 194,638,638 shares issued and 184,638,638 shares outstanding at December 31, 2009 Additional paid-in capital Accumulated deficit (7,638,286 ) ) Totalstockholder's deficiency (5,288,615 ) ) $ $ See notes to consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Consolidated Statements of Operations (UNAUDITED) For theThree For theThree Months Ended Months Ended March 31, March 31, Revenue $ $ Cost of goods sold Selling, general and administrative expenses Total operating expenses Operating profit (loss) ) Other (income) expense: Interest expense (Gain) loss on extinguishment of debt - ) Fair value of warrants issued in excess of discount on notes 134,216 - (Gain) Loss from change in fair value of warrant liability ) (Gain) Loss from change in fair value of conversion option liability 821,187 ) Total other (income) expense 1,047,313 ) Income (Loss) before income taxes ) Income tax expense - - Net income (loss) $ ) $ Net income (loss) per share - basic $ ) $ Net income (loss) per share - diluted $ ) $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See notes to consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Consolidated Statements of Cash Flows (UNAUDITED) For the Three For the Three Months Ended Months Ended March 31, March 31, Cash flows from operating activities: Net income (loss) $
